      Case 3:19-cv-02196-E Document 1 Filed 09/13/19                     Page 1 of 22 PageID 1


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
----------------------------------------------------------------X
EDWARD R. GALLAGHER,
                                                                    Docket No.: 19-cv-2196
                 Plaintiff,
                                                                    COMPLAINT
        -against-

COLBY VOKEY,
COLBY VOKEY, P.C.,
      A/K/A Colby C. Vokey, P.C.
      A/K/A Law Firm of Colby C. Vokey, P.C.,
PHILLIP STACKHOUSE, a.k.a.
      A/K/A Military Defender,
UNITED AMERICAN PATRIOTS, INC.

                  Defendant.
----------------------------------------------------------------X

        Plaintiff EDWARD R. GALLAGHER, by and through his attorneys, Parlatore Law Group,

LLP, states his complaint against Defendants as follows:

                                       NATURE OF THE ACTION

    1. This is an action for Declaratory Judgement and damages related to the aborted

representation of Plaintiff by Defendants Colby Vokey (“Vokey”) and Phillip Stackhouse

(“Stackhouse”) in the case of United States v. Special Operations Chief Edward R. Gallagher in

the Navy/Marine Corps Trial Judiciary (the “criminal case”). Plaintiff, a decorated Navy SEAL,

was accused of murdering an ISIS terrorist during his 2017 deployment to Iraq.

    2. While the criminal case revealed instances of serious misconduct by the investigators and

prosecutors, undiscovered and unchallenged by Vokey and Stackhouse, it also revealed a dark and

predatory money-making scheme by Vokey and a “non-profit” United American Patriots, Inc.,

(“UAP”). UAP claims to conduct fundraising to provide legal representation to military members

accused of combat-related crimes. However, in reality, UAP targets servicemembers in need to



                                                        1
     Case 3:19-cv-02196-E Document 1 Filed 09/13/19                   Page 2 of 22 PageID 2


use for their advertising campaigns, raising millions of dollars to line their pockets while providing

very little to the actual legal representation. Although initially registered and operated as a non-

profit, UAP has been illegally repurposed as a cash generating engine to fund the for-profit law

practices of Vokey and attorney John Maher (“Maher”), who were both on the Board of UAP.

Vokey and Maher both prioritize UAP fundraising over their ethical obligations to provide

effective representation to their clients and pursue similar strategies of prolonging cases to

maximize their profits, at the expense of the military servicemembers they represent.

    3. At the beginning of the representation, Defendant Vokey induced Plaintiff to allow him to

represent him in the criminal case by promising that all legal fees would be covered by UAP and

that Plaintiff would not be personally liable for any legal fees or expenses. Vokey used his position

as a member of the Board of Directors of UAP to assure Plaintiff that UAP would take care of

everything.

    4. Vokey and Stackhouse allowed Plaintiff to languish in pretrial confinement for several

months, while engaging in delay tactics and needlessly running up the legal bills. As Plaintiff

began to realize that he was being taken advantage of and abused by Defendants, he terminated

Vokey for cause and severed the relationship with UAP. Another non-profit, Navy SEALs Fund,

Co., (“NSF”) took up fundraising on Plaintiff’s behalf and a new legal team took over the case.

Stackhouse remained on the legal team briefly but quit shortly thereafter. Plaintiff went on to be

acquitted of all serious charges at trial.

    5. Although he had never produced any invoices or billing entries during the course of the

representation, after his termination, Vokey violated the terms of Plaintiff’s pretrial release and the

ethical rules on ex parte contact with a represented party to present Plaintiff with a stack of

outrageously inflated invoices.



                                                  2
     Case 3:19-cv-02196-E Document 1 Filed 09/13/19                 Page 3 of 22 PageID 3


    6. Vokey then began serving arbitration demands and a state court lawsuit on Plaintiff before

the criminal case was even concluded. Vokey is demanding up to $1 million in alleged unpaid

legal fees. In support of this outrageous claim, Vokey relies upon a dubious document which

purports to be an engagement letter with Plaintiff. The Plaintiff has no recollection of ever signing

the letter, he never received a copy of it, and it is dated on a day when Plaintiff was incarcerated

without any legal visitors.

    7. Colby Vokey, through counsel, then threatened NSF by falsely claiming he would place a

lien on NSF in an effort to fraudulently induce NSF to send money to Vokey. On information and

belief, Vokey did not attempt to collect money from UAP, the nonprofit entity that agreed to pay

Vokey’s fees.

    8. Plaintiff is seeking declaratory judgment that he does not owe any legal fees to Vokey or

Stackhouse and that, if any fees are due, Vokey and Stackhouse may only recover from UAP, not

Plaintiff.

                                            PARTIES

    9. Plaintiff Edward R. Gallagher, is a Florida resident.

    10. At all relevant times, Defendant Colby Vokey (“Vokey”) was, and is, a Texas resident.

    11. At all relevant times, Defendant Colby Vokey, P.C. (the “Vokey Firm”) was, and is, a

Texas professional corporation, with its principle place of business in Dallas, Texas. Although

registered with the Texas Department of State under the name Colby Vokey, P.C., Defendant

Vokey has used the fictitious names Colby C. Vokey, P.C. and Law Firm of Colby C. Vokey, P.C.

on various documents.

    12. At all relevant times, Defendant Phillip Stackhouse (“Stackhouse”) was, and is, a

California resident. Defendant Stackhouse is an attorney, operating under the name Military



                                                 3
     Case 3:19-cv-02196-E Document 1 Filed 09/13/19                    Page 4 of 22 PageID 4


Defender. Although Stackhouse is not licensed to practice law in the State of California, he

maintains his principle place of business in San Diego, California.

    13. At all relevant times, Defendant United American Patriots, Inc. (“UAP”) was, and is, a

North Carolina corporation, with its principle place of business in Arlington Virginia. UAP is a

501(c)(3) non-profit that does business in the State of Texas.

                                  JURISDICTION AND VENUE

    14. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a)(1), because

Plaintiff and Defendant are citizens of different States and the amount in controversy exceeds

$75,000, exclusive of interests and costs.

    15. Venue is proper in this District, pursuant to 28 U.S.C. §§1391(b)(2), because a substantial

part of the events giving rise to Plaintiff’s claims occurred in this District. In the alternative, venue

is proper in this District, pursuant to 28 U.S.C. §§1391(b)(3), as Defendants Vokey and the Vokey

Firm are residents of the Northern District of Texas.

                                     STATEMENT OF FACTS

                                        Background of UAP

    16. UAP was founded in 2005 by Major Bill Donahue, a Vietnam veteran who wanted to help

raise money to provide legal services to military members accused of combat related crimes.

    17. According to its website, the UAP is a tax exempt, not-for-profit corporation pursuant to

Section 501(c)(3) of the Internal Revenue Service Code.

    18. The stated mission of UAP “is to provide funds for legal services to military personnel who

have been charged with crimes while in combat.”




                                                   4
     Case 3:19-cv-02196-E Document 1 Filed 09/13/19                   Page 5 of 22 PageID 5


   19. The UAP program that purports to fund legal representation is called the Warrior Fund.

Through this program, service members may apply for a sponsorship. According to the UAP

website, once an applicant is accepted, he or she can expect to:

               “have the best legal defense team (attorneys, investigators, experts, graphic artists,
               and legal consultants) funded by UAP to protect his/her rights, and defend against
               a wrongful accusation or conviction of a “War Crime.”
   20. In addition to legal defense related expenses, the website also stats that:

               “UAP will provide funding for functional support to assist with a Warrior’s
               reintegration. This may include: training, education, counseling, health care, and
               legal support; upgrades of military records; access to veteran’s benefits; and, if
               unjustly imprisoned, visitation from loved ones and stipends to help with family
               needs, books, stamps, magazines, etc…”
   21. While UAP may have been started with the best of intentions, as the organization grew and

donations moved into the millions, greed took over and the organization began bleeding cash to

support the for-profit desires of a few involved individuals, while paying little more than lip service

to its stated mission of helping our military members.

   22. IRS filings demonstrate that the percentage of UAP donations that actually are used to

support the mission of the Warrior Fund is infinitesimal. The most recent filing, for 2017, shows

that only 14% of total funds raised by UAP were actually used to support their mission. The filings

by UAP for 2016 are even more shocking; only 7% of $3,906,964.00 was utilized to support the

mission.

   23. Later IRS filings have not yet been made publicly available.

   24. Upon information and belief, UAP is fully aware of the serious financial mismanagement

and false reporting, as the leadership has been notified both by its own auditors and a CPA of

issues that need to be resolved.




                                                  5
     Case 3:19-cv-02196-E Document 1 Filed 09/13/19               Page 6 of 22 PageID 6


   25. Upon information and belief major areas of concern that have been outlined by

professionals hired by UAP include misclassification of employees as contractors, harassment of

employees and contractors by leadership, misappropriation of funds, false reporting to the IRS,

and operating as a shell company in order to funnel money to for-profit businesses of attorney,

board members including Defendant Vokey.

   26. Based on their legal strategy and fundraising timelines, attorney board members are

incentivized to move legal cases slowly in order to allow the organization to raise more money.

Media attention is monetized to make as much money for the organization as possible.

   27. In an irreconcilable conflict of interest, UAP raises significantly more money (and Vokey

takes home more money) the longer military members remain in jail. Endless appeals and

clemency petitions are far more valuable to UAP and Vokey than speedy trials and acquittals.

   28. Upon information and belief, founder Major Donahue confronted Board Members Maher

and Vokey about the large amount of money that each was extracting from UAP for their for-profit

endeavors. Soon thereafter, he was removed from his position to ensure that he would not impede

Vokey and Maher’s money-making efforts.

   29. Vokey and Maher then brought in David Gurfein to replace Donahue as the new Vice

Chairman of the Board and CEO of UAP. Upon information and belief Mr. Gurfein has a

concerning criminal history both during his time in service and as a civilian including harassment

and assault of both women and children.




                                                6
     Case 3:19-cv-02196-E Document 1 Filed 09/13/19                  Page 7 of 22 PageID 7


             Background of UAP and Vokey’s Involvement in the Criminal Case

   30. In contrast, Plaintiff Edward R. Gallagher has honorably served in the United States

Military for over 20 years. In 2017 he completed his 8th combat deployment and served as the

Platoon Chief for SEAL Team Seven in Mosul, Iraq. During his last deployment, he was the

number one rated chief at SEAL Team Seven Command.

   31. In early 2018, seven months after returning from Mosul, Iraq, Plaintiff learned he was the

subject of an investigation into alleged law of armed conflict violations. Plaintiff immediately

sought legal counsel. Plaintiff was thereafter subjected to almost two years of investigation, arrest,

the filing of charges, and almost 11 months of pre-trial confinement. Following a jury trial in July

2019, Plaintiff was acquitted of all serious charges.

   32. As an enlisted sailor at the rank of E-7 in the United States Navy, Plaintiff did not possess

the necessary resources to fund his own defense in a serious criminal case. He was referred to

Defendant Vokey, because Vokey had made known in the SEAL community that he could

represent SEALs free of charge for any combat related case because of his association with UAP

   33. Plaintiff believed that due to Defendant Vokey’s prior service in the military, he would be

in good hands.

   34. Defendant Vokey assisted Plaintiff in applying for legal defense funding through the UAP

Warrior Fund. The application was approved and signed by both Vokey and Plaintiff.

   35. At the time of Plaintiff’s application to UAP, and at all times relevant to this complaint,

Defendant Vokey served as a board member for UAP. Defendant Vokey is still listed as a board

member on the UAP filings with the North Carolina Department of the Secretary of State, despite

UAP’s efforts to rebrand Defendant Vokey’s role on their website as a member of the Advisory

Board.



                                                  7
     Case 3:19-cv-02196-E Document 1 Filed 09/13/19               Page 8 of 22 PageID 8


   36. Plaintiff’s application for funding through the UAP’s Warrior Fund was approved in April

of 2018. At this time the Plaintiff and his family were assured by both UAP as well as Defendant

Vokey, that all of their legal defense costs including fees and expenses, as well as travel and

support for Plaintiff’s family would be covered.

   37. In April 2018, Plaintiff, Defendant, and UAP executed a 14-page document (drafted and

provided by UAP) which was made up of several sub-documents. The documents include the

Petition for Legal Defense Financial Assistance from the Warrior Fund United American Patriots,

Document of Understanding and Agreement Contract, Letter to Warrior Fund Recipients, Letter

to Warrior Fund Next of Kin, and Letter to Warrior Fund Attorney.

   38. The Petition for Legal Defense Financial Assistance from the Warrior Fund United

American Patriots includes information about who the Plaintiff is, why he is applying for the

sponsorship, that his attorney at the time was Colby Vokey, who his next of kin are, and

information about any non-criminal gang/gang activity Affirmation. The document was signed by

both the Plaintiff and Defendant Vokey.

   39. The Document of Understanding and Agreement Contract outlines the terms of the

payment from the Warrior Fund to Defendant Vokey on the Plaintiff’s behalf. It explicitly states,

that “this is a legal contract.” It was provided by UAP as their standard form and signed by the

Plaintiff and Defendant Vokey.

   40. The Letter to the Warrior Fund Attorney from UAP instructs the defense attorney being

supported by UAP on the UAP policy for releasing funds. This policy purports to require strict




                                                   8
      Case 3:19-cv-02196-E Document 1 Filed 09/13/19                             Page 9 of 22 PageID 9


adherence to submission of “monthly, accurate reporting of time...” to the UAP. This document

was signed by Defendant Vokey. 1

    41. Based on the contract provided by UAP and signed by both the Plaintiff and Defendant, it

was understood by all parties that all legal defense expenses and fees would be submitted solely

to UAP by Defendant Vokey. UAP was responsible for reviewing the monthly reports and

submitting payment to Defendant Vokey (a sitting board member) on behalf of the Plaintiff.

    42. Although not memorialized in any documents signed by Plaintiff, Vokey brought in his

friend, Stackhouse, as co-counsel on the case. Without anything to document the relationship,

Vokey assured Plaintiff that Stackhouse would also be paid by UAP.

    43. Plaintiff was completely isolated from the billing process. At no time during the course of

Defendant Vokey’s representation of Plaintiff, was Plaintiff ever shown a single invoice and,

despite requests, was never given any breakdown of any fees allegedly incurred until after he

terminated Vokey. Despite numerous requests for information regarding Defendant Vokey’s

hourly rate, Plaintiff did not learn Defendant Vokey’s hourly billing rate until after the

representation was terminated.

                                     NSF Joins the Fundraising Efforts

    44. Six months after Plaintiff signed the contract with UAP and Defendant Vokey, and one

month after Plaintiff was arrested and placed in pre-trial confinement, Plaintiff and his family

found that UAP was not paying many of the expenses that they had promised to cover.

    45. As travel expenses began to mount for Plaintiff (confined in California) and his family

(living in Florida), the family determined they would need to raise funds separate from what little



1
  This arrangement is ethically problematic, at best, as the participating attorneys are essentially required to violate
client confidentiality rules. The document does not provide for review or approval by the Plaintiff to release these
detailed statements and, in fact, despite requests, Plaintiff has never been provided a copy of any of these reports.

                                                           9
    Case 3:19-cv-02196-E Document 1 Filed 09/13/19                 Page 10 of 22 PageID 10


the UAP was providing. Plaintiff and his family decided to work with the NSF in effort to raise

the needed resources for family expenses.

    46. According to its website, NSF is a tax exempt, not-for-profit corporation pursuant to

Section 501(c)(3) of the Internal Revenue Service Code. It is run by volunteers. NSF’s structure

ensures that 98% or greater of all donations received go directly to support its mission.

    47. In order to ensure that everything was completed appropriately, legally, and ethically, the

NSF’s efforts were coordinated with UAP and Defendant Vokey. Both UAP and Defendant Vokey

reviewed and approved the NSF campaign before it was launched.

    48. It was important to UAP that NSF’s involvement was limited to fundraising only for family

expenses, as UAP wanted to be able to claim that it was solely responsible for covering all legal

fees.

    49. On information and belief, in addition to the advertising and image purposes, UAP was

motivated to ensure that Vokey’s billing statements and reports were not shared with NSF or

anyone outside of UAP.

    50. In October 2018, after Plaintiff had been placed in pre-trial confinement and his family

began to incur travel expenses to visit him, Defendant Vokey stated that UAP had not yet started

fundraising on Plaintiff’s behalf because the charges against Plaintiff had not been publicly

announced. However, Defendant Vokey assured Plaintiff that it would be no problem for UAP to

cover all legal expenses “especially since I’m on the board and can have something to say about

that.”

    51. Defendant Vokey also communicated that while UAP could put limitations on any money

raised in other cases, there were no limitations on Plaintiff’s case “partly because it’s me and Phil

representing him.”



                                                 10
    Case 3:19-cv-02196-E Document 1 Filed 09/13/19                Page 11 of 22 PageID 11


    52. Through the aforementioned statements and others, Defendant used his position on the

UAP Board of Directors to assure Plaintiff that his legal fees and his family’s travel expenses

would be fully covered by UAP, and that because of his position he would see to it that no

limitations were placed on this agreement.

    53. Plaintiff was never informed by UAP or Defendant Vokey that there were any outstanding

legal fees and expenses that would not be covered by the Warrior Fund sponsorship and explicitly

told Plaintiff that he would not be responsible for the payment of any fees.

    54. By early November 2018, Defendant Vokey had been representing the Plaintiff for nearly

seven months but never mentioned the need for additional funding or outstanding invoices. Nor

did UAP ever notify Plaintiff that his legal fees were outpacing their fundraising efforts or

capabilities.

    The Relationship Breaks Down as Vokey and UAP’s Unlawful Designs are Revealed

    55. By the end of November 2018, NSF had raised over $200,000 for the Plaintiff and his

family. While UAP opts for opacity in its fundraising disclosures, NSF used a ticker on their

website to display funds raised on behalf of Plaintiff.

    56. After viewing the fundraising ticker on the NSF website, Vokey and Gurfein began to

pressure Plaintiff and his wife to have NSF transfer all the money to UAP or Defendant Vokey.

    57. On several occasions, Defendant Vokey threatened to alter his legal strategy in Plaintiff’s

criminal case unless NSF agreed to send Defendant Vokey or UAP all the money that had been

raised. These threats included:

            a. “We’re going to have to slow down what we’re doing.”

            b. “I’ve told one expert to stop doing what he’s doing.”




                                                 11
   Case 3:19-cv-02196-E Document 1 Filed 09/13/19                   Page 12 of 22 PageID 12


           c. “We may have to change our tactics of how we’re doing Eddie’s case based on

               this…we have to slow down.”

           d. “We may just not be able to do some of the things we would like to do in his

               defense”

   58. Vokey knew that these representations were false and intended to fraudulently induce NSF

to transfer money to UAP or himself at the time that he made these threatening and false

representations.

   59. Under the military justice system, experts are provided to military members at government

expense, regardless of whether the accused is able to hire private counsel. Vokey’s threat to have

experts stop work, or to go to trial without experts were undeniably false statements intended to

terrify Plaintiff and his family that failure to comply with Vokey’s unlawful demands would

increase the likelihood that Plaintiff would spend the rest of his life in prison.

   60. In addition to Defendant Vokey’s constitutionally offensive and ethically repugnant threats

to present an inferior defense unless the funds raised by NSF were transferred to Defendant Vokey

and UAP, Plaintiff’s family also received threats directly from UAP leadership.

   61. On January 18, 2019, Plaintiff’s wife received an eight-page letter from Gurfein in which

Gurfein threatened that NSF and Plaintiff’s family could face “investigations, prosecutions, and

associated public scrutiny” unless they transferred all funds raised by the NSF to Defendant Vokey

or UAP. Gurfein even went so far as to insinuate that if the money were not transferred an

“anonymous” complaint would be filed.

   62. In an effort to resolve the problem and to ensure Plaintiff’s case was not negatively

impacted by Defendant Vokey, the CEO of NSF requested that Defendant Vokey provide an




                                                  12
   Case 3:19-cv-02196-E Document 1 Filed 09/13/19                   Page 13 of 22 PageID 13


itemized list of any outstanding expenses, separate from legal fees, so that NSF could evaluate

them and consider covering the expenses.

   63. On the same day, Defendant Vokey sent the NSF an invoice for over $90,000 dollars. The

invoice provided no detail or explanation of the expenses other than general labels such as “travel

expenses,” “expert fees,” “contract legal research and assistance.”

   64. In addition to failing to provide any details in regards to the above listed expense categories,

the “expert fees” category is additionally problematic because as standard procedure these fees

should have been submitted to the Navy for payment and to date, Plaintiff has received no

explanation as to why this was not done as is custom for civilian attorneys representing active duty

service members.

        Plaintiff Terminates Vokey for Cause and Severs His Relationship with UAP

   65. On March 8, 2019, in response to Gurfein’s threatening January letter, Plaintiff’s wife sent

a letter to Vokey, Stackhouse, Gurfein, and the Board of UAP. In the letter, she objected to

Defendant Vokey and Gurfein’s use of strongarm tactics and threats to gain access to the funds

raised by the NSF. She also demanded disclosure of several items, which were necessary to

evaluate whether Plaintiff would continue his relationship with UAP and Stackhouse:

           a. Copies of Vokey’s invoices;
           b. Vokey’s claimed hourly rate;
           c. A list of expert witnesses and an explanation as to why their expenses were not
              submitted for government remittance per standard practice;
           d. For what purpose Vokey incurred extraordinarily high postage expenses;
           e. A breakdown of fees provided to Stackhouse;
           f. Detailed records of payments UAP made to Vokey or Stackhouse to include dates,
              amounts, and invoices; and,
           g. Accounting of all donations received by UAP earmarked for Plaintiff.

   66. Vokey failed to respond to this letter and provided no responsive documents.




                                                 13
    Case 3:19-cv-02196-E Document 1 Filed 09/13/19                 Page 14 of 22 PageID 14


    67. In a letter to Plaintiff’s wife dated March 15, 2019, UAP ignored Plaintiff’s request for

transparency on the fees and expenses related to his legal defense. Instead, the letter, signed by

the UAP Vice-Chairman and Treasurer, attempted to shore up the reputation and efforts of

Defendant Vokey and Gurfein.

    68. On March 19, 2019, Plaintiff terminated his relationship with UAP due to Defendant

Vokey and UAPs lack of transparency and refusal to provide any legal fee and expense

information.

    69. As part of the severing of the relationship, UAP was directed to cease using Plaintiff’s

likeness and story for its fundraising efforts that same day. UAP ignored this demand and

improperly and fraudulently continued for two weeks to use Plaintiff’s likeness and story for its

fundraising efforts, only stopping after multiple cease and desist demands.

    70. Defendant Vokey’s refusal to provide any documentation, either regarding his billing, or

his communications with UAP regarding his representation of Plaintiff is a violation of his

professional duties to his client.

    71. In the March 19, 2019 termination letter, which was sent to Vokey and UAP, Plaintiff

explicitly stated:

                As to Mr. Vokey’s alleged past due invoices, we believe that these were
                fraudulently inflated and represented no value added to Eddie’s case.
                However, rather than fight about billing improprieties, we will just consider
                this to be a matter to be handled between UAP and Mr. Vokey.

    72. At no time did UAP indicate that they disagreed or disputed the assertion that the invoices

were a matter to be resolved between UAP and Vokey, or that UAP believed that Plaintiff would

be personally responsible for this bill.

    73. Similarly, Vokey did not object to this statement at the time. It was much later that he

began to act on the mistaken premise that Plaintiff would be personally responsible.

                                                 14
    Case 3:19-cv-02196-E Document 1 Filed 09/13/19                Page 15 of 22 PageID 15


    74. On information and belief, UAP has paid Vokey somewhere between $80,000 and

$250,000 for his invoices on Plaintiff’s case.

                           Stackhouse Runs up the Bill and Runs Away

    75. The termination of Plaintiff’s relationship with UAP and Defendant Vokey did not extend

to Plaintiff’s relationship with Defendant Stackhouse.

    76. Plaintiff determined that Defendant Stackhouse would continue his legal representation of

Plaintiff, in coordination with his new counsel, with the clear requirement that Defendant

Stackhouse would continue to pursue a speedy trial and utilize a more aggressive legal strategy.

    77. Rather than employ a more aggressive defense strategy, Stackhouse instead employed a

more aggressive billing strategy, billing for many hours of meetings and motions drafting with

little or nothing to show for it.

    78. Soon thereafter, Stackhouse quit because he didn’t agree with the more aggressive defense

strategy. Upon his withdrawal, it was revealed that, despite claiming significant hours expended

on motion drafting, the only non-boilerplate motion produced was an unusable and frivolous

motion to dismiss on 1st Amendment grounds.

                                Post Termination Collection Efforts

    79. In March of 2019, Plaintiff was moved to less restrictive confinement but was still required

to receive pre-approval of any visitors from his command.

    80. In violation of these requirements, and without providing any notice, Defendant Vokey

made an unannounced visit to Plaintiff in May of 2019, just days before the trial was scheduled to

commence in order to provide him with a stack of invoices and demand payment.




                                                 15
   Case 3:19-cv-02196-E Document 1 Filed 09/13/19                 Page 16 of 22 PageID 16


   81. Defendant Vokey was instructed not to take any further actions to violate the conditions of

Plaintiff’s release, to direct all collections efforts towards UAP, and to have no further ex parte

communications with Plaintiff, a represented party.

   82. Upon information and belief Defendant Vokey has not attempted to recover any

outstanding legal fees from UAP despite UAP agreeing to cover Plaintiff’s legal defense fees and

expenses.

   83. On or about August 1, 2019, Defendant Vokey, through counsel, served Plaintiff with an

arbitration demand, which is purported to be based on a separate engagement letter between

Plaintiff and an entity with a similar name to the Vokey Firm. This demand seeks fees up to $1

million.

   84. The purported engagement letter relied upon in the arbitration demand is of dubious

authenticity, as Plaintiff does not recall ever receiving or signing a new contract. Additionally,

Client was in pre-trial confinement which required guests to sign a logbook, in which there is no

evidence of any visitors on the day Defendant Vokey asserts the new contract was executed.

Moreover, despite several questionable billing entries, Vokey’s invoices do not indicate that there

were any meetings with the incarcerated Plaintiff at the time that the purported engagement letter

was allegedly signed.

   85. On August 6, 2019, Vokey, through counsel, sent a letter to NSF that contained false and

fraudulent statements in an effort to induce them to pay Vokey. The letter is fashioned as a “Notice

of Lien,” even though there is no legal basis for Vokey to assert a lien against NSF and makes no

reference to the amount of this false lien. The letter closes with a threat to “hold the Navy Seals

Fund responsible.”

   86. On information and belief, Vokey did not send a similar “Notice of Lien” to UAP.



                                                16
    Case 3:19-cv-02196-E Document 1 Filed 09/13/19                  Page 17 of 22 PageID 17


    87. On or about August 16, 2019, Vokey filed a lawsuit against Plaintiff in the County Court

of Dallas County asserting the same frivolous claims and relying upon the same fraudulent

engagement letter.

    88. Similarly, Stackhouse has presented Plaintiff with outrageously inflated billing statements,

on which he has demanded payment. However, while Stackhouse has resisted efforts to settle his

claim, he has not filed any action against Plaintiff.

    89. Plaintiff’s criminal case has not yet completed, as the disposition is still under final review

by the Chief of Naval Operations. At the time of this filing, it is unclear whether Plaintiff will be

permitted to retire, or whether he may lose his pension. With his pension in doubt and very little

savings, Vokey’s demand for up to $1 million represents a severe stress on a family that has already

been put through the ringer, aggravated by Vokey’s misbehavior and mishandling of the case

before his termination.

    90. Vokey has demonstrated utter disregard for both the facts and the law in pursuing collection

efforts against Plaintiff.

                                 UAP Conducts Damage Control

    91. Vokey’s reckless actions have also brought UAP into the crosshairs, as there can be no

adjudication of the dispute between Plaintiff and Vokey without UAP.

    92. In an effort to control the damage caused by their handling of this matter, and Vokey’s

actions, UAP has repeatedly published false information about its agreement with the Plaintiff and

Defendant, as well as attempting to falsely distance UAP from Vokey.

    93. On August 8, 2019, UAP posted to a public Facebook page a statement in which it falsely

asserted that it had no contract with Plaintiff and that Plaintiff had entered into a private contract

with Defendant Vokey. This was a knowingly false statement; the only contract executed between



                                                  17
   Case 3:19-cv-02196-E Document 1 Filed 09/13/19                  Page 18 of 22 PageID 18


Plaintiff and Defendant Vokey was the one on UAP letterhead titled “Document of Understanding

and Agreement Contract: This is a Legal Contract Read Carefully.” Additionally, UAP provided

a letter to Defendant Vokey outlining the terms of their payments for “all legal expenses” which

was signed only by Defendant Vokey and not the Plaintiff.

   94. As set forth above, Defendant Vokey convinced Plaintiff that because of his position on

the UAP Board of Directors, Plaintiff should have no concerns in regard to funding his legal

defense. In the UAP statement dated August 8, 2019, however, UAP asserted that Defendant is on

an “advisory board,” not the Board of Directors, and that “when attorneys were on the UAP’s

Board of Directors they were not eligible to vote on, nor make decisions related to, any matter

which they may be representing or litigating.” Defendant’s statements directly contradict those

made by UAP.

   95. UAP also continues to assert that they pay all legal fees on behalf of warriors regardless of

who the warrior chooses as their attorney. Ironically, they have not paid the outstanding invoices

Defendant Vokey asserts he is owed.

                      AS AND FOR A FIRST CAUSE OF ACTION

                                     Declaratory Judgment

                                    (against all Defendants)

   96. Repeats and realleges all the allegations set forth above as if fully alleged herein.

   97. An actual controversy has arisen and now exists between Plaintiff and Defendants

concerning the following matters:

           a. Whether Vokey, the Vokey Firm, or Stackhouse are entitled to any legal fees;

           b. Whether Vokey’s termination for cause operates to forfeit any fees owed;




                                                18
   Case 3:19-cv-02196-E Document 1 Filed 09/13/19                Page 19 of 22 PageID 19


           c. Whether the engagement letter, dated October 11, 2019, is an authentic and valid

               contract;

           d. If Vokey, the Vokey Firm, or Stackhouse are owed any fees, whether UAP is

               obligated to pay instead of Plaintiff;

   98. All necessary parties are before this Court.

   99. The amount in controversy exceeds the jurisdictional threshold of this Court.

   100. Plaintiff does not have an adequate remedy at law.

   101. Judicial declarations are necessary and appropriate at this time to enable the parties to

ascertain their rights and duties to each other.

   102. Based upon the foregoing, Plaintiff seeks a declaratory judgment pursuant to 28 U.S.C. §

2201, determining as follows:

           a. Vokey, the Vokey Firm, and Stackhouse are not owed any fees; or

           b. If Vokey, the Vokey Firm, or Stackhouse are owed any fees, UAP is obligated to

               pay, not Plaintiff.

   103. Plaintiff has already suffered damages by Vokey’s choice to file a lawsuit against him

before the criminal case is even concluded. Therefore, even though Plaintiff has pleaded additional

causes of action, for which a jury trial is demanded, a separate speedy hearing on the declaratory-

judgment action is appropriate, pursuant to Rule 57 of the Federal Rules of Civil Procedure.




                                                   19
   Case 3:19-cv-02196-E Document 1 Filed 09/13/19                   Page 20 of 22 PageID 20


                       AS AND FOR A SECOND CAUSE OF ACTION

                                    Breach of Fiduciary Duty

                                    (against Defendant Vokey)

   104. Repeats and realleges all the allegations set forth above as if fully alleged herein.

   105. As Plaintiff’s former attorney, a fiduciary relationship existed between Plaintiff and

Defendant Vokey.

   106. Defendant Vokey owes a duty of loyalty to Plaintiff and, particularly, a duty not to act in

any way detrimental to the outcome of the criminal case in which Vokey represented Plaintiff.

   107. Defendant Vokey breached this fiduciary duty to Plaintiff by filing a lawsuit against him

while the underlying criminal case is still pending.

   108. Defendant Vokey breached this fiduciary duty to Plaintiff by asserting a false lien against

the NSF, who is still paying Plaintiff’s legal fees for the criminal case. In fact, Defendant Vokey

threatened that if NSF paid money to Plaintiff’s current legal team, instead of Vokey, he would

“take the necessary action to hold the Navy Seal Fund responsible.”

   109. Defendant Vokey’s actions to publicly undermine Plaintiff, while his final action is under

consideration by the Chief of Naval Operations, as well as his attempt to stop payments to his

current legal team while post-conviction submissions are being prepared for submission is a breach

of his fiduciary duty to Plaintiff and threatens to cause Plaintiff irreparable harm.

   110. ; Plaintiff has been damaged by Defendant’s wrongful conduct in an amount to be

determined at a trial by jury, but in no event less than the $75,000 jurisdictional threshold of this

Court.

   111. In addition, because Defendant’s conduct was so willful, wanton and malicious, punitive

damages should be awarded in an amount to be determined at trial, but in no event less than



                                                 20
    Case 3:19-cv-02196-E Document 1 Filed 09/13/19                  Page 21 of 22 PageID 21


$1,000,000.

                            AS AND FOR A THIRD CAUSE OF ACTION

                                         Legal Malpractice

                             (against Defendants Vokey and Stackhouse)

    112. Repeats and realleges all the allegations set forth above as if fully alleged herein.

    113. Defendants Vokey and Stackhouse owed a Plaintiff a duty of competent representation.

    114. Defendants Vokey and Stackhouse failed to pursue an aggressive defense strategy on

Plaintiff’s behalf. Instead, they engaged in delay tactics and prioritized UAP fundraising efforts

over efforts to resolve the case quickly, efficiently, and effectively.

    115. Defendants Vokey and Stackhouse’s negligent acts or omissions breached that duty.

    116. Defendants Vokey and Stackhouse’s breach proximately causes the plaintiff's injury – to

wit, Plaintiff languished in jail for many months longer than necessary.

    117. But for Defendants negligent acts or omissions, Plaintiff would not have suffered the loss

of his liberty for as long as he did.

    118. Plaintiff has been damaged by Defendants wrongful conduct in an amount to be

determined at trial, but in no event less than the $75,000 jurisdictional threshold of this Court.

    119. In addition, because Defendant’s conduct was so willful, wanton and malicious, punitive

damages should be awarded in an amount to be determined at a trial by jury, but in no event less

than $1,000,000.

        WHEREFORE, Plaintiff demands judgment as follows:

            A. An award of compensatory and punitive damages against Defendant as determined

                at trial;

            B. An award of the costs and disbursements of this action; and



                                                  21
   Case 3:19-cv-02196-E Document 1 Filed 09/13/19             Page 22 of 22 PageID 22


         C. Such other and further relief as this Court deems appropriate.

Dated: September 13, 2019
       New York, New York



                                          Respectfully submitted,



                                          Timothy C. Parlatore, Esq.
                                          Parlatore Law Group, LLP
                                          Counsel for the Plaintiff
                                          One World Trade Center, Suite 8500
                                          New York, New York 10007
                                          212-679-6312
                                          212-202-4787 Facsimile
                                          timothy.parlatore@parlatorelawgroup.com




                                             22
